Citation Nr: 0004990	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-17 129	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran was on active service from December 1968 to 
October 1970.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO).

The veteran's claim for service connection for PTSD was 
initially denied by the RO in an unappealed June 1988 rating 
decision.  The issue before the Board is thus, whether the 
veteran has submitted new and material evidence to reopen 
this claim.  In a rating decision dated September 1997, the 
RO did not determine whether the veteran had submitted new 
and material evidence.  Rather, it considered the veteran's 
claim for service connection for PTSD on a de novo basis.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal despite the RO's September 1997 
action.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  In light of the Board's legal duty to determine 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim, the issue certified by 
the RO has been rephrased as noted on the title page.


REMAND

A review of the record reflects that additional development 
by the RO is necessary before the Board can decide the 
veteran's claim.  During April 1974 and April 1978 VA 
Diagnostic Staffing and Mental Status evaluations, the 
veteran reported that he had been hospitalized at a VA 
Medical Center (MC) in Marion from August 1973 to January 
1974, in July 1976, and from October 1976 to April 1977.  
Records reviewed by a board of medical examiners in May 1988 
also refer to a hospitalization of the veteran at the Marion 
VAMC in 1972.  In August 1997, during a VA PTSD examination, 
the veteran indicated that he was last hospitalized at the VA 
Medical Center in Marion in 1993.  As well, he indicated that 
he was receiving outpatient treatment there on a monthly 
basis by a psychiatrist, internist and a rehabilitation 
physician.  Records of the alleged hospitalizations and 
outpatient treatment are not currently in the claims file.  
The VA has constructive knowledge of medical records 
generated by its agency; therefore, the VA is obligated to 
obtain any such treatment records, provided they are 
pertinent to the issue on appeal, as well as all other 
records of which the VA has been notified.  Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992).  Inasmuch as there 
are medical records generated by the VA that are outstanding 
and pertinent to the veteran's claim, this claim needs to be 
remanded for the RO to secure and associate the records with 
the veteran's claims file. 

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has stated that when the 
Board addresses a question in its decision that was not 
addressed by the RO, the Board must consider whether the 
veteran has been afforded adequate notice and opportunity to 
submit evidence or argument, as authorized by law, so that 
the Board does not prejudice the veteran in its opinion by 
denying those rights.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Here, the veteran should be afforded an opportunity 
to submit evidence and argument pertinent to the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD.  
The veteran should also be provided with the relevant legal 
criteria governing the reopening of claims.  

To ensure that the Board's decision is based on a complete 
record and the veteran is afforded due process of law, this 
case is REMANDED to the RO for the following development:

1.  The RO should take reasonable steps 
to obtain records of treatment of the 
veteran, not already of record, from the 
Marion, Indiana VAMC dated from 1972 to 
the present.  A specific request should 
be made for those records referenced 
above.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for 
PTSD, consistent with the decision of the 
United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 
F.3d 1356 (1998).  If the benefit sought 
is not granted, the RO should furnish the 
veteran and his representative a 
Supplemental Statement of the Case, which 
includes the governing legal criteria 
applicable to reopened claims, and afford 
them an opportunity to respond thereto 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional medical 
information and to ensure due process of law.  At this time, 
the Board does not intimate any opinion as to the merits of 
this appeal.  While this claim is in Remand status, the 
veteran may submit additional evidence in support of his 
claim.  However, he is not required to act until he is 
further notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




